OPINION — AG — ** SCHOOL CONSTRUCTION — WAGES — CONTRACTOR ** (1) THAT THE BOARD OF EDUCATION (SCHOOL BOARD) REFERRED TO IN YOUR INQUIRY MAY LEGALLY REQUIRE BIDDERS FOR THE CONSTRUCTION OF SAID SCHOOL BUILDING TO AGREE THAT " ALL CONTRACTORS AND SUB CONTRACTORS SHALL PAY AT LEAST THE PREVAILING WAGES IN EFFECT IN THE CITY OF MCALESTER ON AUGUST 21, 1951, FOR ALL WORK DONE UNDER THIS CONTRACT ". (2) THAT SAID BOARD OF EDUCATION CAN LEGALLY SPECIFY " A DEFINITE MINIMUM PREVAILING WAGE SCALE " FOR " THE DIFFERENT CRAFTS SUCH AS BRICKLAYERS, CARPENTERS, ETC., " TO BE OBSERVED BY THE SUCCESSFUL BIDDER FOR THE CONSTRUCTION OF SAID SCHOOL BUILDING. (3) THAT SAID SCHOOL BOARD MAY, IN THE EXERCISE OF ITS DISCRETION, REFUSE TO AWARD AN CONTRACT TO A BIDDER " ON THE BASIS OF INCOMPETENCY OR EVIDENT INABILITY TO FOLLOW A REASONABLE SCHEDULE BECAUSE OF TOO MANY CONTRACTS UNDER CONSTRUCTION " OR FOR ANY OTHER PROPER REASON. (4) THAT SAID SCHOOL BOARD MAY, IN PUBLIC INTEREST, REJECT ALL BIDS FOR THE CONSTRUCTION OF SAID SCHOOL BUILDING. (LOW AND BEST BID, CONTRACTS, REJECTION) CITE: 70 Ohio St. 5-123 [70-5-123] 70 Ohio St. 4-28 [70-4-28] 61 Ohio St. 3 [61-3] (J. H. JOHNSON)